           Case 4:20-cv-07810-JSW Document 60 Filed 12/14/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


 United States of America                               CASE No C 4:20-cv-07810-JSW


                                Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
                                                        PARTIES AND COUNSEL
 Visa Inc. and Plaid Inc.,
                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

      1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
         (available at cand.uscourts.gov/adr).
      2) Discussed with each other the available dispute resolution options provided by the Court
         and private entities; and
      3) Considered whether this case might benefit from any of the available dispute resolution
         options.
                                                       /s/ Kathleen S. O'Neill, Senior Director of Investigations
 Date:12/14/2020                                       and Litigation
                                                                                 Party
 Date: 12/14/2020                                       /s/ John R. Read
                                                                               Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
       intend to stipulate to an ADR process
       prefer to discuss ADR selection with the Assigned Judge at the case management
      ■



        conference


       Date: 12/14/2020                                 /s/ John R. Read
                                                                               Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
               Case 4:20-cv-07810-JSW Document 60 Filed 12/14/20 Page 2 of 2




1                                      ATTORNEY ATTESTATION
2          I, John R. Read, am the ECF user whose identification and password are being used to file
3    the United States’ ADR CERTIFICATION BY PARTIES AND COUNSEL. In compliance
4    with Local Rule 5-1(i)(3), I hereby attest that all signatories hereto concur in this filing.
5                                                /s/ John R. Read
                                                  John R. Read
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -1-
                                                       ADR CERT IFICAT ION BY PART IES AND COUNSEL
                                                                            Case No. 4:20-cv-07810-JSW
